     Case 2:20-cv-00422-JAM-JDP Document 36 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE NIETO, JR.,                                   Case No. 2:20-cv-00422-JAM-JDP (PS)
12                         Plaintiff,                  ORDER TO SHOW CAUSE WHY THIS CASE
                                                       SHOULD NOT BE DISMISSED FOR LACK OF
13            v.                                       JURISDICTION
14    CALIBER HOME LOANS, INC., et al.,                ORDER VACATING THE INITIAL
                                                       SCHEDULING CONFERENCE
15                         Defendants.
16

17          It appears that there is not complete diversity between plaintiff and defendants because

18   plaintiff is a citizen of California and defendant MTC Financial Inc. is a California corporation

19   doing business in California. In the notice of removal, defendants assert that MTC Financial is a

20   nominal party, but do not address whether plaintiff’s complaint alleges that MTC Financial has an

21   interest respecting the primary matter in dispute. Thus, the court orders defendants to show cause

22   why this case should not be dismissed for lack of subject-matter jurisdiction and will set a

23   briefing schedule. The court will also vacate the upcoming initial scheduling conference, and

24   reset it, if necessary, once this matter has been resolved.

25          Accordingly, it is hereby ordered that:

26          1. Within 14 days of the date of entry of this order, defendants shall file an opening brief

27                 in response to this order to show cause.

28
                                                         1
     Case 2:20-cv-00422-JAM-JDP Document 36 Filed 11/02/20 Page 2 of 2


 1         2. Within 14 days of defendants’ filing of the opening brief, plaintiff may file a
 2             responsive brief.
 3         3. Within 7 days of plaintiff’s filing of a responsive brief, defendants may file a reply.
 4         4. The initial scheduling conference set for November 5, 2020 is vacated.
 5

 6   Dated: October 30, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
